DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 03/18/2022 to claims 59, 61, 69-70 have been acknowledged by the Examiner. Claims 71-78 remain withdrawn as they are claims of the nonelected invention. Claims 66-67 remain cancelled and new claim 79 has been added.
Thus, claims 59-65, 68-70 and 79 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/18/2022, with respect to the Specification and Claims have been fully considered and are persuasive.  The objections of the Specification and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/18/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112 Rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/18/2022, with respect to the prior art rejections of the claims have been fully considered but are not persuasive. 
The Applicant argues that the prior art of Rathbone in combination with the other recited prior art used by the Examiner cannot physically achieve the surface area to mass limitations set forth in specifically claims 59 and newly added claim 79 as that prior art does not teach compatible structures such that specifically by the modified device of Rathbone. The Examiner does not find this argument persuasive and response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is mentioned to the Applicant that the arguments against the prior art rejections- specifically of the limitations of claims 59 and 79- are based on the combination of Rathbone as modified by Bunt. However, the Examiner relies on the teaching of Rathbone in view of Nash and Schopflin to address the claim limitations of the mentioned claims. The prior art of Bunt was used to address the limitations in the prior mailed actions presented by the Examiner. Currently, the prior art of Bunt was specifically used to teach the surface area limitations of claim 65 which have not been explicitly argued in the Remarks filed. Thus, the arguments made against the combination of specifically Rathbone and Bunt are moot.
Regarding new claim 79, there is no criticality to the presented limitations of the ratio of surface area to mass range which is only mentioned to be a limited subset of the ratio as presented in claim 59 (see Specs [0104]). As further discussed below, the ratio may be achieved by routine experimentation by one of ordinary skill in the art as the prior art of Rathbone specifically recites a broad range of surface area to be at least 150 grams. Experimentation with increased mass would allow the recited range to be achieved by a person of ordinary skill within the art. Thus, the prior art combination of Rathbone, Nash, and Schopflin meets the claim limitations. 
Thus, the prior art rejections of the claims have been maintained and new claim 79 has been addressed accordingly as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-62, 69-70 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Rathbone (USPN 6444224 B1) in view of Nash (USPN 4292965 A) and Schopflin (USPN 4155991 A).
Regarding claim 59, Rathbone discloses a delivery device (Abstract, Figure 1, Claim 1) insertable, retainable and withdrawable from a body cavity of a target non-human mammal (Figures 3A-3C- shows intra-vaginal device inserted into a vaginal tract, retained, and withdrawn from the vaginal tract, Abstract- “Disclosed herein is a porcine intra-vaginal device of a shape and size adapted to be positionable in the vaginal tract across the hymenal ring of a target animal (e.g., a gilt) to extend to both sides of the hymenal ring of the animal.”), the delivery device comprising a resilient frame (Figures 1 & 2- nylon spine 6 having wings 8, a vestibular region 9 and a vaginal region 10, [Col 10, lines 51-53]- “Examples of materials that might be used for the spine and/or the initial part of the body include nylon and polyester.”), and one or more impregnated masses having a sheet-like form and formed from a polymer (Figure 2- encasement of progesterone impregnated silicone rubber 7, wherein the encasement is understood to have a sheet-like form around the structures 8, 9, 10 of the nylon spine 6, [Col 10, lines 6-8]- “Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”, [Col 10, lines 54-56]- “Examples of materials that might be used include to carry the progesterone are silicone, polycaprolactone, EVA, starch derivatives and polyesters.”), being impregnated with one or more active agents ([Col 10, lines 6-8]- ““Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”) for delivery to the target non-human mammal upon insertion and retention in the target non-human mammal (Abstract- “The device once inserted delivers progesterone from a progesterone impregnated matrix on either side of the hymenal ring,”, [Col 2, lines 17-24]- discusses the device to be retained within the vaginal tract of a gilt wherein the device has a progesterone impregnated matrix), and each of the one or more impregnated masses being supported by the resilient frame on at least two or more separate points of attachment ([Col 10, lines 6-8]- “Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”), a surface area of the impregnated mass or masses (Abstract- “the progesterone releasing surface being at least 150 cm.sup.2 in total area.”, Claim 1) and a mass of the one or more active agents within the one or more impregnated masses (Claim 2- “The device of claim 1 wherein said progesterone load is from 1.9 to 2.5 g.”).
Rathbone does not disclose a mass of the matrix one or more impregnated masses. Nash teaches an analogous drug delivery device (Abstract, Figure 1- IVR is shown) comprising of one or more impregnated mass or masses (Figure 1- medicated polysiloxane layer 13) wherein there is a mass of the matrix one or more impregnated mass or masses ([Col 8, lines 39-41]- “A mixture of 9.7587 grams Silastic 382, 1.1650 grams of micronized levonorgestrel and 0.5755 grams of micronized estradiol”, Table 1- shows amounts of Silastic 382 coating used with each sample of the IVR relating to Example 1). A person of ordinary skill would recognize that the silicone-based matrix of Rathbone is capable of having the same amount of base silicone material- Silastic 382- as taught by Nash. It is also to be noted that the amount of impregnated active agent in the coating of Nash- 1.7405 grams of micronized levonorgestrel and eastradiol- is similar to the load of progesterone of the impregnated mass of Rathbone, further supporting that the amount of the silicone based matrix of Nash may be applied to the silicone/progesterone matrix of Rathbone as this taught amount would be capable of being impregnated with a similar mass of active agent. Making this modification of the specific amount or mass of the matrix of the one or more impregnated mass or masses would not hinder the functionality of the device of Rathbone to be able to deliver an active agent within the vaginal cavity when the device is inserted. Thus, the claimed limitations are met as discussed. Rathbone and Nash are analogous because they both teach drug delivery devices to be placed within a vaginal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amount or mass of the silicone-based matrix of the one or more impregnated mass or masses of Rathbone to be comprised of a specific mass- such as 9.7587 grams- of silicone-based matrix material as taught by Nash. A skilled artisan would have been motivated to utilize a silicone-based matrix having a mass as taught because Nash suggests that this base mass for the Silastic 382 is commonly used for different variations and samples of the intravaginal ring (Nash- Table 1). A person of ordinary skill would also be motived to manufacture the silicone-based matrix of the one or more impregnated mass or masses of the device of Rathbone to have a specific mass or amount of silicone-based matrix material used because Nash suggests that the use of the taught amount of silicone is conventional in drug delivery devices to be placed within a vaginal cavity that are analogous to Rathbone.
Rathbone as modified by Nash does not explicitly teach the ratio of the surface areas of the one or more impregnated mass or masses to the mass of the polymer of the one or more impregnated masses is from 12:1 cm2.g-1 to 60:1 cm2.g-1. As indicated, Rathbone does teach an open range of surface area (Abstract- “the progesterone releasing surface being at least 150 cm.sup.2 in total area.”, Claim 1). Nash specifically teaches a mass of the silicone-based matrix to be implemented into the one or more impregnated mass or masses of Rathbone ([Col 8, lines 39-41]- “A mixture of 9.7587 grams Silastic 382, 1.1650 grams of micronized levonorgestrel and 0.5755 grams of micronized estradiol”). By calculating the ratio of the surface area to mass, the resulting value is 15.3709:1 cm2.g-1 (150 cm.sup.2 of the surface area of Rathbone divided by the mass of the polymer 9.7587 grams of Nash) - thus the calculated value falls within the claimed range value of the ratio. A person of ordinary skill would recognize that the calculated ratio range using the values as taught by Rathbone and Nash meets the claimed limitation as the calculated range falls within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and the instant invention are analogous because they both teach delivery devices impregnated with an active agent for application into a vaginal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manipulate and optimize the calculated range of surface area to mass ratio of the polymer as taught by Rathbone as modified by Nash to fall within the instantly claimed range for the discussed ratio. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. A skilled artisan would have been motivated to utilize a surface area and mass to be of the optimal ratio range because Rathbone specifically suggests having this target mass and surface area allows the device to be inserted into a target animal species such that progesterone is able to be released with efficacy into the vaginal tract of the animal (Rathbone- [Col 8, lines 38-52]). It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. A skilled artisan would also have a reasonable expectation to manufacture the surface area and mass of the polymer as taught by Rathbone as modified by Nash to be of the optimized ratio to fall within the range as instantly claimed because Rathbone as modified by Nash suggests that a change in these dimensions are conventional in delivery devices impregnated with an active agent for application into a body cavity that are analogous to the instant invention.
Rathbone as modified by Nash does not teach the one or more impregnated masses having a thickness of about 0.1mm to about 0.95 mm. Schopflin teaches an analogous delivery device (Abstract, all Figures, Claim 1) comprised of one or more impregnated masses ([Col 9, lines 36-42]- “To produce the drug-containing coating on the supporting ring, the active agent is likewise incorporated into the LTV silicone elastomer base. For this purpose, the active agent is finely ground, optionally micronized; mixed into a suspension with an LTV silicon elastomer two-component composition; applied in the form of a layer to the initially vulcanized supporting ring”, [Col 2, lines 66-68]- “An additional object of this invention is to provide a vaginal ring having sustained release of estrogen or progesterone hormonal activity.”) having a thickness of about 0.1mm to about 0.95 mm ([Col 9, lines 54-59]- “The drug-containing coatings, when they are vulcanized onto the outer edge of the supporting ring, have a layer thickness of 0.1-5.0 mm., preferably 0.5-3.0 mm. When they are vulcanized onto the inner edge of the supporting ring, the drug-containing coatings have a layer thickness of 0.1-3.0 mm, preferably 0.5-2.0 mm.”). A skilled artisan would have recognized that the recited ranges of thickness of the drug-containing coating as taught by Schopflin overlaps with the instantly claimed such that it also would have been recognized that the recited ranges may be optimized to fall within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and Schopflin are analogous because they both teach drug delivery devices insertable and retained in the vaginal cavity of a female mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delivery device comprising of one or more impregnated masses as taught by Rathbone as modified by Nash to have an optimized thickness of about 0.1mm to about 0.95mm as taught by Schopflin, and further discussed above. A skilled artisan would have been motivated to have one or more masses to have a thickness within the instantly claimed range because Schopflin suggests that these thicknesses of drug-containing coatings allow active medicinal agents to be released over a longer time period in a regular and uniform manner (Schopflin- [Col 9, line 66- Col 10, line 8]). A skilled artisan would also have a reasonable expectation to manufacture the delivery device comprising of impregnated mass(es) as taught by Rathbone as modified by Nash to have the thickness optimized to be about 0.1mm to about 0.95mm because Schopflin suggests that having a thickness fall within the optimized range is conventional in drug delivery devices insertable and retained in a vaginal cavity of a female mammal that are analogous to Rathbone as modified by Nash.
Regarding claim 60, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein the one or more impregnated masses are substantially laminar to thereby comprise two opposed faces (Rathbone Figures 1 & 2- silicone/progesterone matrix 7 is shown to encase the wings 8, vestibular region 9, and vaginal region 10 of the nylon spine 6 of the device, wherein the encasement is understood to be substantially laminar over the structures of the spine such that there are two inherent opposed faces of the matrix 7, see annotated Rathbone Figure 2 below- indicated inner and outer faces of matrix 7 are seen to be opposed to each other).

    PNG
    media_image1.png
    401
    437
    media_image1.png
    Greyscale

Regarding claim 61, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 60 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein the resilient frame (Rathbone Figures 1 & 2- nylon spine 6 forming wings 8, region 9, region 10) presents substantially all of each face of the one or more impregnated mass or masses (Rathbone [Col 10, lines 6-8]- “Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”) to exposure to a fluid of the body cavity when retained therein (Rathbone Figures 3A thru 3C- shows the steps of the device being inserted, retained, and withdrawn from the vaginal cavity of the target animal, wherein it is understood that when the device is inserted into the vaginal tract that all of its components are capable of being exposed to a fluid of the body cavity- vaginal tract of target mammal- when retained; see MPEP 2112 & 2114 for reference regarding inherency and intended use). 
Regarding claim 62, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein the resilient frame includes one or more projections (Rathbone Figures 1 & 2- nylon spine 6 includes wings 8, vestibular region 9, and vaginal region 10) from which one or more impregnated masses (Rathbone Figure 2- silicone/progesterone matrix 7) is held to the resilient frame (Rathbone [Col 10, lines 6-8]- “Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”). 
Regarding claim 69, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein each of the one or more impregnated masses have at least two surfaces of substantially the same surface area (Rathbone Figure 2- matrix 7 encasing nylon spine 6 is shown to have multiple symmetrical or identical surfaces), the surface areas of the at least two surfaces being substantially exposed to the fluid of the body cavity upon insertion into the target non-human mammal (Rathbone Figures 3A & 3B- shows device inserted and retained in the vaginal tract of the target animal, thus the indicated inherent surfaces of the device would also be exposed to the environment and vaginal tract fluids once inserted; see MPEP 2112 and 2114 for reference regarding inherency and intended use, Claim 1- “A porcine intra-vaginal device having a shape and a size that extends to both sides of the hymenal ring of the female pig”).
Regarding claim 70, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 69 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein the surface areas of both surfaces (Rathbone Figure 2- inherent multiple and symmetric surfaces of the silicone/progesterone matrix 7 encasing the nylon spine 6) are exposed to the fluid in the body cavity upon insertion into the target non-human mammal (Rathbone Figures 3A & 3B- shows device inserted into the vaginal cavity of the target animal and further retained within the cavity, thus the indicated inherent surfaces of the device would also be exposed to the environment and vaginal tract fluids once inserted; see MPEP 2112 and 2114 for reference regarding inherency and intended use, Claim 1- “A porcine intra-vaginal device having a shape and a size that extends to both sides of the hymenal ring of the female pig”).
Rathbone as modified by Nash and Schopflin does not explicitly teach wherein specifically at least 70% to about 95% of the surface area of both surfaces are exposed to the fluid of the body cavity upon insertion into the mammal. Rathbone does specifically teach that the full device is capable of being inserted and retained within the vaginal tract of the target animal ([Col 10, lines 9-21]- “As can be seen from FIGS. 3A the wings 8 (FIG. 1) preferably angle back onto the vestibular region 9 (FIG. 1) of the device to allow easy insertion (with or without a retaining sleeve or the like which would form part of an applicator tool). A simple piston including sleeve is all that would be required to constrain the wings 8 (FIG. 1) in the condition shown in FIG. 3A during insertion and to thereafter allow the withdrawal of the tool by a piston expressing the device from the sleeve during withdrawal of the insertion tool. Upon appropriate deportment as shown in FIGS. 3B the wings 8 (FIG. 1) push into the membrane (possibly even into the folds of vestibular cavity walls).”). A person of ordinary skill would recognize that when inserted into body cavity of the intended mammal, at least 70-95% of the surface area of one or more impregnated masses or silicone/progesterone matrix would be inherently exposed to the fluid in the body cavity (see MPEP 2112 and 2114 for reference regarding inherency and intended use) - such as an intra-vaginal cavity as taught. Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and Schopflin and the instant invention are analogous because the combination and the instant invention both teach T-shaped delivery devices for insertion and retention in a body cavity of a target non-human mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the inherent flat surfaces of the impregnated masses with a surface area of delivery device when inserted into a body cavity as taught by Rathbone as modified by Nash and Schopflin would at least be 70% to about 95% exposed to the fluid of the body cavity when inserted into the mammal as instantly claimed by the instant invention and is further discussed above. A skilled artisan would have been motivated to recognize that the inserted delivery device- specifically the surfaces of the impregnated masses- would at least be 70-95% exposed to the fluid of the body cavity because Rathbone specifically suggests that the device with the active-agent loaded matrix with the taught surface area may be inserted into a body cavity of a target species for a prolonged period of days to allow gradual release of the active agents to control the reproductive cycle of female pigs and control breeding of the animals (Rathbone- Abstract, [Col 6, line 66- Col 7, line 32]). A skilled artisan would also have a reasonable expectation to manufacture the delivery device such that insertion of the delivery device with the specific surface and surface areas of the impregnated masses as taught by Rathbone as modified by Nash and Schopflin that these structures would inherently be exposed at least 70-95% of the body cavity fluid because it is understood that this discussed fluid exposure is conventional in T-shaped delivery devices for insertion and retention in a body cavity of a target non-human mammal that are analogous to the instant invention.
Regarding claim 79, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59 as discussed above.
Rathbone as modified by Nash does not explicitly teach the ratio of the surface areas of the impregnated mass or masses to a mass of the polymer of the  one or more impregnated masses is from 15:1 cm2.g-1 to 60:1 cm2.g-1. As indicated, Rathbone does teach an open range of surface area (Abstract- “the progesterone releasing surface being at least 150 cm.sup.2 in total area.”, Claim 1). Nash specifically teaches a mass of the silicone-based matrix to be implemented into the one or more impregnated mass or masses of Rathbone ([Col 8, lines 39-41]- “A mixture of 9.7587 grams Silastic 382, 1.1650 grams of micronized levonorgestrel and 0.5755 grams of micronized estradiol”). By calculating the ratio of the surface area to mass, the resulting value is 15.3709:1 cm2.g-1 (150 cm.sup.2 of the surface area of Rathbone divided by the mass of the polymer 9.7587 grams of Nash) - thus the calculated value of the falls within the claimed range value of the ratio. A person of ordinary skill would recognize that the calculated ratio range using the values as taught by Rathbone and Nash meets the claimed limitation as the calculated range falls within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and the instant invention are analogous because they both teach delivery devices impregnated with an active agent for application into a vaginal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manipulate and optimize the calculated range of surface area to polymer mass ratio of the impregnated matrix as taught by Rathbone as modified by Nash to fall within the instantly claimed range for the discussed ratio. Optimization of parameters and routine experimentation is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. A skilled artisan would have been motivated to utilize a surface area and mass to be of the optimal ratio range because Rathbone specifically suggests having this target mass and general surface area allows the device to be inserted into a target animal species such that progesterone is able to be released with efficacy into the vaginal tract of the animal (Rathbone- [Col 8, lines 38-52]). It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. A skilled artisan would also have a reasonable expectation to manufacture the surface area and mass of the ipolymer as taught by Rathbone as modified by Nash to be of the optimized ratio of experimented values to fall within the range as instantly claimed because Rathbone as modified by Nash suggests that a change in these dimensions are conventional in delivery devices impregnated with an active agent for application into a body cavity that are analogous to the instant invention.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone (USPN 6444224 B1) in view of Nash (USPN 4292965 A) and Schopflin (USPN 4155991 A), in further view of Millar (USPN 4678463 A).
Regarding claim 63, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 62 as discussed above. 
Rathbone as modified by Nash and Schopflin does not teach wherein the one or more impregnated masses includes openings, scallops, or protuberances to engage the protuberances, bosses, or lands of the resilient frame. Millar teaches an analogous delivery device (Abstract, Figure 1- Figure 1) wherein one or more impregnated masses (Figure 1- polymer coating 7, [Col 2, lines 50-52]- “the polymer coating 7 providing a drug carrying and releasing matrix”) includes openings, scallops, or protuberances to engage the protuberances, bosses, or lands of a resilient frame (Figures 1 and 3- flexible spine 1 has protrusions 5 on its body which engage the inherent complementary openings or scallops formed by the polymer coating 7 surrounding the structures of the spine 1, [Col 2, lines 48-50]- “Protrusions 5 on legs 3 and 6 on member 2 assist in locating and retaining the polymer skin or coating 7 which covers all three parts of the spine”). Rathbone as modified by Nash and Schopflin and Millar are analogous because the combination and Millar both teach intra-vaginal delivery devices for non-human mammals comprising of a drug carrying polymer coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surfaces of the one or more impregnated masses and the resilient frame as taught by Rathbone as modified by Nash and Schopflin to include openings, scallops, or protuberances of the one or more impregnated masses to engage with protuberances, bosses, or lands of the resilient frame as taught by Millar. A skilled artisan would have been motivated to utilize engaging openings/scallops and protuberances because Millar suggests that that these protrusions assist in locating and retaining the polymer coating onto the spine of the device (Millar- [Col 2, lines 48-50]). A skilled artisan would also have a reasonable expectation to manufacture the one or more impregnated masses and the resilient frame as taught by Rathbone as modified by Nash and Schopflin to have engaging openings/scallops and protuberances because Millar suggests that having these protrusions is conventional in intra-vaginal delivery devices for non-human mammals comprising of a drug carrying polymer coating that are analogous to Rathbone as modified by Nash and Schopflin.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone (USPN 6444224 B1) in view of Nash (USPN 4292965 A) and Schopflin (USPN 4155991 A), in further view of Kohn (US 20100215719 A1).
Regarding claim 64, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59 as discussed above. Rathbone as modified by Nash and Schopflin further teaches wherein the one or more impregnated masses (Rathbone Figure 2- silicone/progesterone matrix 7) are formed from a polymer (Rathbone [Col 10, lines 54-56]- “Examples of materials that might be used include to carry the progesterone are silicone, polycaprolactone, EVA, starch derivatives and polyesters.”), and wherein the delivery device (Rathbone Figures 1 & 2- nylon spine 6 with matrix 7) comprises polymer (Rathbone [Col 10, lines 51-53]- “Examples of materials that might be used for the spine and/or the initial part of the body include nylon and polyester.”).
Rathbone as modified by Nash and Schopflin does not explicitly teach wherein the delivery device comprises about 2g to about 10g of polymer. Kohn teaches a polymer ([0012-0014]- describes the polymers to be polyarylates) capable of being comprised in a delivery device (Abstract, [0008-0009]) comprising about 2 to about 10 g of polymer ([0057-0058]- describes the process of making the polymer wherein “eight grams of a rubbery material… was obtained”, wherein the recited mass falls within the range of the mass of the polymer as claimed, see MPEP 2144.05 for reference regarding ranges). A person of ordinary skill would recognize that the amount of the polymer used in the device of Rathbone as modified by Nash and Schopflin may be modified to be the mass of polymer taught to be used within the device of Kohn as doing so would not hinder the device of Rathbone as modified by Nash and Schopflin to be able to release an active agent into a body cavity of an animal. Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and Schopflin and Kohn are analogous because the combination and Kohn both teach polymers that are used in drug delivery devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the amount of polymer comprised in the delivery device as taught by Rathbone as modified by Nash and Schopflin to specifically be eight grams as taught by Kohn, wherein the taught value falls within the claimed range. A skilled artisan would have been motivated to utilize a polymer in a delivery system with the instant mass because Kohn suggests that smaller amounts of polyarylates are pressured to administer therapeutically effective dosages of a drug to a localized area of application (Kohn- [0050]). A skilled artisan would also have a reasonable expectation to manufacture the delivery device comprised of a polymer as taught by Rathbone as modified by Nash and Schopflin to be of the instant polymer mass because Kohn teaches the instant mass of the polymer is conventional in drug delivery devices comprised of polymers that are analogous to Rathbone as modified by Nash and Schopflin.
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone (USPN 6444224 B1) in view of and Nash (US 4292965 A), Schopflin (USPN 4155991 A) and Kohn (US 20100215719 A1), in further view of Bunt (USPN 6352524 B1).
Regarding claim 65, Rathbone as modified by Nash, Schopflin and Kohn teaches the delivery device of claim 64 as discussed above. Rathbone as modified by Nash, Schopflin and Kohn teaches the delivery device to have a volume of polymer (Rathbone Figure 1- device has an inherent polymer volume) and for insertion into a body cavity of a non-human mammal (Rathbone Claim 1- “A porcine intra-vaginal device having a shape and a size that extends to both sides of the hymenal ring of the female pig”, Figures 3A thru 3C).
Rathbone as modified by Nash, Schopflin and Kohn does not explicitly teach wherein the delivery device comprises about 1cm3 to about 8cm3 of polymer. Bunt teaches an analogous delivery device (Abstract- “A delivery device having a reservoir of variable volume …”, Figure 8- shows the graph of an exemplary CIDR-B.TM. delivery device) wherein the delivery device comprises about 1cm3 to about 8cm3 of polymer ([Col 17, lines 5-20]- presents a table wherein the volume of material of the device is “from 0.1 to 50 mL, preferably 1 mL, a polymer or a combination of polymers”, wherein the recited range in converted units would be from 0.1 cm3 to 50 cm3, preferably 1cm3). A person or ordinary skill would have recognized that the recited range of 0.1-50cm3 as taught by Bunt overlaps the instantly claimed range, such that it would have been known that the recited range may be optimized to fall within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). The application of the optimized range of polymer volume when applied to the device of Rathbone as modified by Nash, Schopflin and Kohn would not hinder the device from being able to be retained into a body cavity of a target mammal to gradually deliver an active agent to the mammal. Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash, Schopflin and Kohn and Bunt are analogous because the combination and Bunt both teach polymer-based delivery devices for insertion into a body cavity of a mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the volume of the polymer-based delivery device as taught by Rathbone as modified by Nash, Schopflin and Kohn to have about 1cm3 to about 8cm3 of polymer as taught by the optimized polymer volume of Bunt. A skilled artisan would have been motivated to utilize a polymer volume of the instantly claimed range because Bunt suggests that a device of this volume allows prolonged insertion into body cavities of farm mammals (Bunt- [Col 17, lines 5-20], Figure 8), wherein farm animals are also the intended mammals for application of the delivery device as taught by Rathbone as modified by Nash, Schopflin and Kohn (Rathbone- Abstract, Claim 1). A skilled artisan would have been motivated to utilize a delivery device comprising a polymer as taught by Rathbone as modified by Nash, Schopflin and Kohn to have a volume within the instantly claimed range because Bunt suggests that a device of this volume is conventional in polymer-based delivery devices for insertion into a body cavity of a mammal- such as farm mammals- that are analogous to Rathbone as modified by Nash, Schopflin and Kohn.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone (USPN 6444224 B1) in view of Nash (US 4292965 A) and Schopflin (USPN 4155991 A), in further view of Higuchi (USPN 3710795 A).
Regarding claim 68, Rathbone as modified by Nash and Schopflin teaches the delivery device of claim 59. Rathbone as modified by Nash and Schopflin further teaches wherein the one or more impregnated masses (Rathbone Figure 2- silicone/progesterone matrix 7) are impregnated with one or more active agents (Rathbone [Col 10, lines 6-8]- ““Preferably the wings 8 (FIG. 1), the vestibular region 9 (FIG. 1) and the vaginal region 10 (FIG. 1) are all provided with the silicone/progesterone matrix 7 (FIG. 2) encasement.”). 
Rathbone as modified by Nash and Schopflin does not teach wherein the, or each, of the one or more impregnated masses contains about 1% to about 75% by weight of the one or more active agents. Higuchi teaches an analogous delivery device (Abstract, Figures 1 thru 3- drug-delivery device 10) comprising of one or more impregnated masses (Figures 1 thru 3- matrix 11 with particles of drugs 12 dispersed there through) containing about 1% to about 75% by weight of the one or more active agents ([Col 10, lines 19-21]- “Progesterone, 35 parts by weight, is mixed into 65 parts of medical grade, room temperature vulcanizing silicone rubber (polydimethyl siloxane).”, wherein 35 parts by weight translates to 35% by weight of progesterone within the silicone matrix). A person of ordinary skill would recognize that the recited percent weight of the active agent of Higuchi falls within the claimed range (see MPEP 2144.05 for reference regarding ranges) wherein the taught percent weight of progesterone within the silicone based matrix of Higuchi may be similarly applied to the silicone/progesterone matrix of the device of Rathbone as modified by Nash and Schopflin. Doing so would not hinder the functionality of the device of Rathbone as modified by Nash and Schopflin to gradually release an active agent within a body cavity of a target mammal. Thus, the claimed limitations are met as discussed. Rathbone as modified by Nash and Schopflin and Higuchi are analogous because the combination and Higuchi both teach drug delivery devices inserted within a body cavity of a target mammal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more impregnated masses of the device of Rathbone as modified by Nash and Schopflin to contain 35% by weight of one or more active agents as taught by Higuchi which is discussed to fall within the instantly claimed range. A skilled artisan would have been motivated to utilize about 1% to about 75% by weight of one or more active agents within the one or more impregnated masses because Higuchi suggests that this amount of active agent is enough such that progesterone is administered at a constant rate when the device is placed in the vagina (Higuchi- [Col 10, lines 19-44]). A skilled artisan would also have a reasonable expectation to manufacture the one or more impregnated masses impregnated with one or more active agents of the device of Rathbone as modified by Nash and Schopflin contain about 1% to about 75% by weight of the one or more active agents because Higuchi suggests that this amount of active agent is conventional in drug delivery devices inserted within a body cavity of a target mammal that are analogous to Rathbone as modified by Nash and Schopflin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150230971 A1 (Wildemeersch)- teaches a T-shaped drug delivery device to be placed within the uterine cavity.
US 20110033519 A1 (Leong)- teaches masses of wings on a T-shaped device wherein the device can dispense additional compounds to aid the treatment and prevention of uterine fibroids.
US 20100168563 A1 (Braver)- teaches a T-shaped device for the delivery of an active agent to a body cavity.
US 20110034901 A1 (Ziv)- teaches a ring-shaped delivery device for the controlled release of substances into the vagina.
US 5398698 A (Hiller)- teaches an intra-vaginal drug delivery device method of making wherein sheet-like material has a small thickness.
US 4585451 A (Millar)- teaches a T-shaped device with a drug loaded coating or skin.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 13, 2022

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786